












PERSONAL LINES
QUOTA SHARE REINSURANCE AGREEMENT


BY AND AMONG
TOWER INSURANCE COMPANY OF NEW YORK,
CASTLEPOINT NATIONAL INSURANCE COMPANY,
TOWER NATIONAL INSURANCE COMPANY,
HERMITAGE INSURANCE COMPANY,
CASTLEPOINT FLORIDA INSURANCE COMPANY,
NORTH EAST INSURANCE COMPANY,
YORK INSURANCE COMPANY OF MAINE,
MASSACHUSETTS HOMELAND INSURANCE COMPANY,
PRESERVER INSURANCE COMPANY,
CASTLEPOINT INSURANCE COMPANY
AND
INTEGON NATIONAL INSURANCE COMPANY






--------------------------------------------------------------------------------




TABLE OF CONTENTS
Article 1 DEFINITIONS
 
1


Section 1.1Defined Terms
 
2


 
 
 
Article 2 BASIS OF REINSURANCE AND BUSINESS REINSURED
 
4


Section 2.1Covered Business
 
4


Section 2.2Termination of Personal Lines Cut-Through Quota Share
 
4


 
 
 
Article 3 PAYMENTS, OFFSET, AND SECURITY
 
5


Section 3.1Premium
 
5


Section 3.2Offset Rights
 
5


Section 3.3Deposit of Premiums
 
5


Section 3.4Reports and Remittances
 
6


Section 3.5Collateral for Ceded Losses
 
6


 
 
 
Article 4 CLAIMS, UNDERWRITING AND OTHER ADMINISTRATION
 
7


 
 
 
Article 5 REGULATORY MATTERS
 
7


 
 
 
Article 6 DUTY OF COOPERATION & INDEMNITY
 
7


Section 6.1Cooperation
 
7


Section 6.2Reinsurance
 
7


 
 
 
Article 7 INSOLVENCY
 
7


 
 
 
Article 8 REGULATORY APPROVALS
 
8


 
 
 
Article 9 DURATION
 
8


 
 
 
Article 10 FOLLOW THE FORTUNES
 
8


 
 
 
Article 11 INDEMNIFICATION
 
8


Section 11.1Indemnification
 
9


 
 
 
Article 12 MISCELLANEOUS
 
9


Section 12.1   Notices
 
9


Section 12.2   Assignment; Parties in Interest
 
10


Section 12.3Waivers and Amendments; Preservation of Remedies
 
11


Section 12.4Governing Law; Venue
 
11


Section 12.5Counterparts
 
11


Section 12.6Entire Agreement; Merger
 
11


Section 12.7Exhibits and Schedules
 
11


Section 12.8Headings
 
11


Section 12.9Severability
 
12


Section 12.10Expenses
 
12


Section 12.11Currency
 
12









--------------------------------------------------------------------------------




PERSONAL LINES QUOTA SHARE REINSURANCE AGREEMENT


THIS PERSONAL LINES QUOTA SHARE REINSURANCE AGREEMENT (this “Agreement”) is
entered into as of September 15, 2014 by and among TOWER INSURANCE COMPANY OF
NEW YORK, an insurance company organized under the laws of New York, CASTLEPOINT
NATIONAL INSURANCE COMPANY, an insurance company organized under the laws of
Illinois, TOWER NATIONAL INSURANCE COMPANY, an insurance company organized under
the laws of Massachusetts, HERMITAGE INSURANCE COMPANY, an insurance company
organized under the laws of New York, CASTLEPOINT FLORIDA INSURANCE COMPANY, an
insurance company organized under the laws of Florida, NORTH EAST INSURANCE
COMPANY, an insurance company organized under the laws of Maine, YORK INSURANCE
COMPANY OF MAINE, an insurance company organized under the laws of Maine,
MASSACHUSETTS HOMELAND INSURANCE COMPANY, an insurance company organized under
the laws of Massachusetts, PRESERVER INSURANCE COMPANY, an insurance company
organized under the laws of New Jersey, and CASTLEPOINT INSURANCE COMPANY, an
insurance company organized under the laws of New York (the “Companies” and,
each a “Company”), and INTEGON NATIONAL INSURANCE COMPANY, an insurance company
organized under the laws of North Carolina (the “Reinsurer”) (collectively, the
“Parties”).
WHEREAS, ACP Re Ltd. (“ACP Re”), has entered into that certain Agreement and
Plan of Merger, dated as of January 3, 2014, by and among Tower Group
International, Ltd. (“Tower”), ACP Re and London Acquisition Company Limited, as
amended May 18, 2014 (the “Merger Agreement”) whereby London Acquisition Company
Limited is merging with and into Tower with Tower surviving such merger (the
“Merger”);
WHEREAS, effective as of the Effective Time, the Companies and National General
Insurance Marketing, Inc., Delaware corporation (“National General”), an
Affiliate of Reinsurer, have entered into that certain Personal Lines Managing
General Agency Agreement (the “PL MGA Agreement”), whereby National General will
produce and manage Personal Lines Business for the Companies; and
WHEREAS, the Reinsurer, pursuant to this Agreement, will reinsure all Losses
with respect to Policies (as defined herein) written by the Companies pursuant
to the PL MGA Agreement.
NOW, THEREFORE, in consideration of the mutual and several promises and
undertakings herein contained, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the Parties agree as
follows:
ARTICLE 1
DEFINITIONS




--------------------------------------------------------------------------------




Section 1.1 Defined Terms.


The following terms shall have the respective meanings specified below
throughout this Agreement.
“ACP Re” has the meaning set forth in the Recitals.
“Acquisition Costs” means actual out-of-pocket expenses incurred by the
Companies for amounts paid or payable by, or on behalf of, the Companies to
acquire the Policies, including all brokerage commissions and any adjustments
thereto, and any Taxes, surcharges and other similar amounts on premiums
required to be paid or collected by such Company or its producers or agents.
“Agreement” has the meaning set forth in the first paragraph.
“Affiliate” (and, with a correlative meaning, “Affiliated”) means, with respect
to any Person, any other Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such first Person. As used in this definition, “control” (including, with
correlative meanings, “controlled by” and “under common control with”) shall
mean possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract, as trustee or executor,
or otherwise).
“Applicable Law” means any applicable order, law, statute, regulation, rule,
pronouncement, ordinance, bulletin, writ, injunction, directive, judgment,
decree, principle of common law, constitution or treaty enacted, promulgated,
issued, enforced or entered by any Governmental Authority applicable to the
parties hereto, or any of their respective businesses, properties or assets.
“Ceding Commission” means an amount equal to the sum of (i) the Companies’
Acquisition Costs, including, without limitation, the compensation payable to
National General pursuant to the PL MGA Agreement, Taxes, surcharges and other
similar amounts on premiums required to be paid or collected by such Company and
not paid by National General and (ii) two (2%) percent of gross written premium
(net of cancellation and return premiums) collected by National General for the
Companies pursuant to the PL MGA Agreement.
“Claim” and “Claims” means any and all claims, requests, demands or notices made
by or on behalf of Policyholders, beneficiaries or third party claimants for the
payment of Losses and any other amounts due or alleged to be due under or in
connection with Policies.
“Commercial Lines Reinsurance Agreement” means that Commercial Lines Quota Share
Reinsurance Agreement, dated as of the date hereof, by and among Technology
Insurance Company, an insurance company organized under the laws of New
Hampshire, and the Companies.
“Closing Date” means the date upon which the Merger is effected.
“Company(ies)” has the meaning set forth in the Recitals.

- 2 -

--------------------------------------------------------------------------------




“Damages” means all damages, losses, liabilities and expenses (including
reasonable attorneys’ fees and reasonable expenses of investigation in
connection with any action, suit or proceeding).
“Effective Time” has the meaning set forth in the Merger Agreement.
“Governmental Authority” means any foreign, domestic, federal, territorial,
state or local U.S. or non-U.S. governmental authority, quasi-governmental
authority, instrumentality, court or government, self-regulatory organization,
commission, tribunal or organization or any political or other subdivision,
department, branch or representative of any of the foregoing.
“Losses” shall mean liabilities and obligations to make payments to
Policyholders, beneficiaries and/or other third party claimants under the
Policies (including, without limitation, liabilities or assessments arising from
a Company’s participation, if any, in any voluntary or involuntary pools,
guaranty funds, or other types of government-sponsored or government-organized
insurance funds) and all loss adjustment expenses and defense costs, including,
without limitation, (i) all expenses incurred by or on behalf of the a Company
related to the investigation, appraisal, adjustment, litigation, defense or
appeal of claims under or covered by Policies and/or coverage actions under or
covered by the Policies, (ii) all liabilities for consequential, exemplary,
punitive or similar extra contractual damages, or for statutory or regulatory
fines or penalties, or for any loss in excess of the limits arising under or
covered by any Policy, and (iii) court costs accrued prior to final judgment,
prejudgment interest or delayed damages and interest accrued after final
judgment. Notwithstanding the foregoing, “Losses” shall not include any
liabilities or obligations incurred by or on behalf of a Company as a result of
any willful, fraudulent and/or criminal act by a Company or any of its
Affiliates or any of their respective officers, directors, employees or agents
following the Effective Time.
“Merger” has the meaning set forth in the Recitals.
“Merger Agreement” has the meaning set forth in the Recitals.
“National General” has the meaning set forth in the Recitals.
“Parties” has the meaning set forth in the first paragraph.
“Person” shall mean any individual, corporation, partnership, firm, joint
venture, association, joint-stock company, limited liability company, trust,
estate, unincorporated organization, Government Authority or other entity.
“Personal Lines Business” means all insurance contracts, policies, certificates,
binders, slips, covers or other agreements of insurance, including all
supplements, riders, endorsements, renewals and extensions for personal
automobile liability and physical damage, homeowners, personal excess and
umbrella coverage issued by the Companies.
“PL MGA Agreement” has the meaning set forth in the Recitals.

- 3 -

--------------------------------------------------------------------------------




“Policies” means all insurance contracts, policies, certificates, binders,
slips, covers or other agreements of insurance, including all supplements,
riders, endorsements, renewals and extensions as to the Personal Lines Business
issued by the Companies pursuant to the PL MGA Agreement.
“Policyholder” means policyholders and named insureds of the Policies.
“Premium(s)” means all gross written premium(s), considerations, deposits,
premium adjustments, fees and similar amounts related to the Policies, less
cancellation and return premiums.
“Reinsurer” has the meaning set forth in the first paragraph.
“Taxes” (or “Tax” as the context may require) means all United States federal,
state, county, local, foreign and other taxes (including, without limitation,
income taxes, payroll and employee withholding taxes, unemployment insurance,
social security taxes, premium taxes, excise taxes, sales taxes, use taxes,
gross receipts taxes, franchise taxes, ad valorem taxes, severance taxes,
capital property taxes and import duties), and includes interest, additions to
tax and penalties with respect thereto, whether disputed or not.
“Tower” has the meaning set forth in the Recitals.


Article 2
BASIS OF REINSURANCE AND BUSINESS REINSURED
Section 2.1    Covered Business.
(a)    From and after the Effective Time, each Company hereby cedes, and the
Reinsurer hereby assumes, one hundred percent (100%) of all Losses for which
such Company is liable in respect of the Policies that are issued pursuant to
the PL MGA Agreement.
(b)    In the event the Reinsurer makes an indemnity payment on behalf of a
Company directly to any Policyholder, insured or third party pursuant to any
Policy that pays, in full, a Loss, cost or expense under such Policy, such
payment satisfies and extinguishes any and all obligation of the Reinsurer
hereunder to indemnify a Company for such Loss, cost or expense to the extent of
such payment. In no event shall the Reinsurer be obligated hereunder to
indemnify with respect to any Loss, cost or expense under a Policy for an amount
in excess of such Loss, cost or expense.
Section 2.2    Termination of Personal Lines Cut-Through Quota Share.
The Personal Lines Cut-Through Quota Share Reinsurance Agreement dated January
3, 2014 between the Companies and the Reinsurer (the "Cut-Through Agreement") is
hereby terminated in accordance with Article 9 thereof. Notwithstanding the
foregoing, such termination shall be on a run-off basis, and the reinsurance
with respect to the Subject Policies and the Included Existing Contracts (each
as defined in the Cut-Through Agreement) shall remain in effect.

- 4 -

--------------------------------------------------------------------------------




ARTICLE 3
PAYMENTS, OFFSET, AND SECURITY
Section 3.1    Premium.
(a)    As premium for Policies ceded under this Agreement, each Company shall
pay to the Reinsurer (to the extent the Reinsurer has not retained such Premiums
directly pursuant to Article 4) by wire transfers of immediately available funds
one hundred percent (100%) of the collected Premiums attributable to the
Policies, net of Ceding Commission.
(b)    The Reinsurer shall pay to the Companies the Ceding Commission pursuant
to the monthly settlement under Section 3.4; provided, that if the Commercial
Lines Reinsurance Agreement is amended to reduce the ceding commission payable
to the Companies thereunder, and such reduction is approved by all applicable
Governmental Authorities, the amount of such reduction shall immediately apply
to the Ceding Commission payable hereunder.
Section 3.2    Offset Rights.
Except as otherwise expressly provided, each Party hereto shall have, and may
exercise at any time and from time to time, the right to offset any balance or
balances due to the other Party arising under this Agreement, and regardless of
whether on account of Premiums, Ceding Commissions, or Losses related to or
arising under the Policies; provided, however, that in the event of the
insolvency of a Party hereto or any of its Affiliates, offsets shall only be
allowed in accordance with the provisions of Applicable Law.
Section 3.3    Deposit of Premiums
(a)    The Reinsurer is authorized to direct National General to deposit
Premiums, net of Ceding Commission, directly into one or more accounts
designated by the Reinsurer. The Reinsurer and the Companies agree to maintain
accounting and operational records and books in adequate detail so as to
identify the specific Policies and Policyholders of the Companies with respect
to all collected Premiums.
(b)    The Reinsurer shall: (i) timely pay any return premium coming due under
Policies; or (ii) promptly reimburse a Company for any of the foregoing amounts
that are instead paid by such Company.

- 5 -

--------------------------------------------------------------------------------




Section 3.4    Reports and Remittances.
(a)    The Parties shall conduct monthly settlements based upon monthly
bordereaux to be provided within fifteen (15) days of the end of each calendar
month by the Companies or, at the direction of the Companies, by National
General, evidencing the amount due or to be due in a form, and containing such
detail, as is agreed to by the Parties. Each Party shall pay or credit in cash
or its equivalent to the other all net amounts for which it may be liable under
the terms and conditions of this Agreement within ten (10) days after receipt of
each monthly bordereau.
(b)    The Companies and the Reinsurer shall furnish each other with such
records, reports and information with respect to the Losses, Claims and the
reinsurance contemplated hereby as may be reasonably required by the other Party
to comply with any internal reporting requirements or reporting requirements of
any Governmental Authority or to prepare and complete such Party’s monthly and
annual financial statements.
(c)    If any Company or the Reinsurer receives notice of, or otherwise becomes
aware of, any inquiry, investigation, proceeding, from or at the direction of a
Governmental Authority, or is served or threatened with a demand for litigation,
arbitration, mediation or any other similar proceeding relating to the Policies,
such Company or the Reinsurer, as applicable, shall promptly notify the other
party thereof, whereupon the parties shall cooperate in good faith and use their
respective commercially reasonable efforts to resolve such matter in a mutually
satisfactory manner in light of all the relevant business, regulatory and legal
facts and circumstances.
(d)    Each Party shall have the right, through authorized representatives and
upon reasonable advance notice during normal business hours, to periodically
audit and inspect all books, records, and papers of the other Party solely in
connection with the Policies and any reinsurance hereunder or claims in
connection therewith and the performance of the claims, underwriting and other
administration services pursuant to Article 4. Each Party shall treat the other
Party’s books, records, and papers in confidence. A Party shall be permitted to
conduct such audits no more frequently than semi-annually except as is otherwise
reasonably necessary in the day-to-day administration of the Policies including
but not limited to Claims.
Section 3.5    Collateral for Ceded Losses.
Without limiting the Reinsurer’s other obligations under this Section 3.5, in
the event pursuant to Applicable Law of any state of the United States of
America or the District of Columbia having jurisdiction over a Company, such
Company is no longer able to take full reserve credit on its statutory financial
statements for the reinsurance ceded to the Reinsurer without qualifying
collateral therefor, the Reinsurer shall promptly agree to modifications to this
Agreement so that the Reinsurer shall provide collateral for its obligations
hereunder in the amount and form necessary for such Company to take full reserve
credit on its statutory financial statements for the reinsurance provided
hereunder on terms and conditions reasonably satisfactory to such Company and
Reinsurer and in accordance with Applicable Law.
ARTICLE 4

- 6 -

--------------------------------------------------------------------------------




CLAIMS, UNDERWRITING AND OTHER ADMINISTRATION
All services related to claims, underwriting and administration with respect to
Policies reinsured hereunder shall be provided by National General pursuant to
the PL MGA Agreement.
ARTICLE 5
REGULATORY MATTERS
At all times during the term of this Agreement, the Companies and the Reinsurer
shall hold and maintain all licenses and authorizations required under
Applicable Law and otherwise take all actions that may be necessary to perform
its obligations hereunder.
ARTICLE 6
DUTY OF COOPERATION & INDEMNITY
Section 6.1    Cooperation.
Each Party hereto shall cooperate fully with the other in all reasonable
respects in order to accomplish the objectives of this Agreement.
Section 6.2    Reinsurance
Without written consent of the Reinsurer (which consent may be withheld at
Reinsurer’s sole discretion), the Companies shall not enter into any reinsurance
agreements, treaties and contracts, including any renewals or extensions
thereof, to the extent such reinsurance agreements, treaties and contracts
provide reinsurance coverage for the Policies.
ARTICLE 7
INSOLVENCY
In the event of the insolvency of a Company, this reinsurance as to Policies
issued by such Company shall be payable directly to such Company or its
liquidator, receiver, conservator or statutory successor on the basis of the
amount of the claims allowed in the insolvency proceeding without diminution
because of the insolvency of such Company or because the liquidator, receiver,
conservator or statutory successor of such Company has failed or is unable to
pay all or a portion of a claim, except where (a) this Agreement specifically
provides another payee of such reinsurance in the event of such Company’s
insolvency, provided that this exception shall only apply to the extent that the
reinsurance proceeds due such payee are actually paid by the Reinsurer, or (b)
the Reinsurer, with the consent of the direct insured or insureds, has assumed
such policy obligations of such Company as direct obligations of the Reinsurer
to the payees under such policies and in full and complete substitution for the
obligations of such Company to such payees. It is agreed, however, that the
liquidator, receiver, conservator or statutory successor shall give written
notice to the Reinsurer of the pendency of a claim against such Company
indicating the Policy which involves a possible liability on the part of the
Reinsurer within reasonable time after such claim is filed in the conservation
or liquidation proceeding or in the receivership and that, during the

- 7 -

--------------------------------------------------------------------------------




pendency of such claim, the Reinsurer may investigate such claim and interpose,
at its own expense, in the proceeding where such claim is to be adjudicated, any
defense or defenses that it may deem available to such Company or its
liquidator, receiver, conservator or statutory successor. The expenses thus
incurred by the Reinsurer shall be chargeable, subject to the Court’s approval,
against such Company as part of the expense of the conservation or liquidation
to the extent of a pro rata share of the benefit that may accrue to such Company
solely as a result of the defense undertaken by the Reinsurer.
ARTICLE 8
REGULATORY APPROVALS
The Companies and the Reinsurer shall submit all necessary registrations,
filings and notices with, and obtain all necessary consents, approvals,
qualifications and waivers from, all Governmental Authorities and other parties
which may be required under Applicable Law as a result of the transactions
contemplated by, or to perform its respective obligations under, this Agreement.
The Parties agree that where formal approval is required by any Governmental
Authority, this Agreement shall not be effective as to any and all Policies to
be reinsured hereunder in such jurisdiction until such approval is obtained.
ARTICLE 9
DURATION
Subject to Section 2.1 above, this Agreement shall not be subject to termination
by any Party except upon the termination or expiration of the PL MGA Agreement,
the expiration of all liability on all Policies, and the complete performance by
Reinsurer and the Companies of all obligations and duties arising under this
Agreement.
ARTICLE 10
FOLLOW THE FORTUNES
The Reinsurer’s liability shall attach simultaneously with that of each Company
and shall be subject in all respects to the same risks, original terms and
conditions, interpretations, waivers, and to the same cancellation of the
Policies as such Company is subject to, the true intent of this Agreement being
that the Reinsurer shall, in every case to which this Agreement applies, follow
the fortunes and follow the settlements of such Company.
ARTICLE 11
INDEMNIFICATION

- 8 -

--------------------------------------------------------------------------------




Section 11.1    Indemnification.
(a)    Each Company agrees to indemnify and hold the Reinsurer and its
Affiliates, predecessors, successors and assigns (and their respective officers,
directors, employees and agents) harmless from and against and in respect of all
Damages resulting from or relating to a breach by such Company of any covenant
or agreement of such Company in this Agreement.
(b)    The Reinsurer agrees to indemnify and hold each Company and its
Affiliates, predecessors, successors and assigns (and their respective officers,
directors, employees and agents) harmless from and against and in respect of all
Damages, resulting from or relating to a breach by the Reinsurer of any covenant
or agreement of the Reinsurer in this Agreement or from any third party claim
against a Company resulting from (i) the administration of Policies or Claims by
Reinsurer or (ii) any action or failure to act of a Company pursuant to express
written instructions of the Reinsurer.    




ARTICLE 12
MISCELLANEOUS


Section 12.1    Notices. All notices, requests, demands and other communications
hereunder shall be given in writing and shall be: (a) personally delivered; (b)
sent by telecopier, facsimile transmission or other electronic means of
transmitting written documents; or (c) sent to the Parties at their respective
addresses indicated herein by registered or certified U.S. mail, return receipt
requested and postage prepaid, or by private overnight mail courier service. The
respective addresses to be used for all such notices, demands or requests are as
follows:

- 9 -

--------------------------------------------------------------------------------




(a)    If to a Company, to:


c/o Tower Group, Inc.
120 Broadway
New York, NY 10271
Attn: William E. Hitselberger
Facsimile No.: (212) 655-2067
E-mail: bhitselberger@twrgrp.com


or to such other person or address as the Company shall furnish to the Reinsurer
in writing.
(b)
If to the Reinsurer, to:



c/o National General Management Corp.
59 Maiden Lane, 38th Floor
New York, NY 10038
Attn:    Jeffrey Weissmann, Esq.
Facsimile No.: (212) 380-9499
E-mail: jeffrey.weissmann@ngic.com


or to such other person or address as the Reinsurer shall furnish to the
Companies in writing.
If personally delivered, such communication shall be deemed delivered upon
actual receipt; if electronically transmitted pursuant to this paragraph, such
communication shall be deemed delivered the next business day after transmission
(and sender shall bear the burden of proof of delivery); if sent by overnight
courier pursuant to this paragraph, such communication shall be deemed delivered
upon receipt; and if sent by U.S. mail pursuant to this paragraph, such
communication shall be deemed delivered as of the date of delivery indicated on
the receipt issued by the relevant postal service, or, if the addressee fails or
refuses to accept delivery, as of the date of such failure or refusal. Any Party
to this Agreement may change its address for the purposes of this Agreement by
giving notice thereof in accordance with this Section.


Section 12.2    Assignment; Parties in Interest.
(a)    Assignment. Except as expressly provided herein, the rights and
obligations of a Party hereunder may not be assigned, transferred or encumbered
without the prior written consent of the other Party.
(b)    Parties in Interest. This Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the Parties and their respective successors
and permitted assigns. Except as provided in Section 3.2, nothing contained
herein shall be deemed to confer upon any other Person any right or remedy under
or by reason of this Agreement.

- 10 -

--------------------------------------------------------------------------------




Section 12.3    Waivers and Amendments; Preservation of Remedies. This Agreement
may be amended, superseded, canceled, renewed or extended, and the terms hereof
may be waived, only by a written instrument signed by each of the Parties or, in
the case of a waiver, by the Party waiving compliance. No delay on the part of
any Party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof, nor shall any waiver on the part of any Party of any right,
power, remedy or privilege, nor any single or partial exercise of any such
right, power, remedy or privilege, preclude any further exercise thereof or the
exercise of any other such right, remedy, power or privilege. The rights and
remedies herein provided are cumulative and are not exclusive of any rights or
remedies that any Party may otherwise have under Applicable Law or in equity.
Section 12.4    Governing Law; Venue. This Agreement shall be construed and
interpreted according to the internal laws of the State of New York excluding
any choice of law rules that may direct the application of the laws of another
jurisdiction. The Parties hereby stipulate that any action or other legal
proceeding arising under or in connection with this Agreement may be commenced
and prosecuted in its entirety in the federal or state courts sitting in New
York, New York, each Party hereby submitting to the personal jurisdiction
thereof, and the Parties agree not to raise the objection that such courts are
not a convenient forum. Process and pleadings mailed to a party at the address
provided in Section 12.1 shall be deemed properly served and accepted for all
purposes.
Section 12.5    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
Section 12.6    Entire Agreement; Merger. This Agreement, the Transaction
Documents, and any exhibits, schedules and appendices attached hereto and
thereto together constitute the final written integrated expression of all of
the agreements among the Parties with respect to the subject matter hereof and
is a complete and exclusive statement of those terms, and supersede all prior or
contemporaneous, written or oral, memoranda, arrangements, contracts and
understandings between the Parties relating to the subject matter hereof. Any
representations, promises, warranties or statements made by any Party which
differ in any way from the terms of this Agreement or any applicable provisions
contained in the Ancillary Agreements shall be given no force or effect. The
Parties specifically represent, each to the other, that there are no additional
or supplemental agreements or contracts between or among them related in any way
to the matters herein contained unless specifically included or referred to in
this Agreement or any applicable provisions contained in the Transaction
Documents. No addition to or modification of any provision of this Agreement or
any applicable provisions of the Transaction Documents shall be binding upon
either Party unless embodied in a dated written instrument signed by both
Parties.
Section 12.7    Exhibits and Schedules. All exhibits, schedules and appendices
are hereby incorporated by reference into this Agreement as if they were set
forth at length in the text of this Agreement.
Section 12.8    Headings. The headings in this Agreement are inserted for
convenience only and shall not constitute a part hereof.

- 11 -

--------------------------------------------------------------------------------




Section 12.9    Severability. If any part of this Agreement is contrary to,
prohibited by, or deemed invalid under Applicable Law or regulations, that
provision shall not apply and shall be omitted to the extent so contrary,
prohibited, or invalid; but the remainder of this Agreement shall not be
invalidated and shall be given full force and effect insofar as possible.
Section 12.10    Expenses. Regardless of whether or not the transactions
contemplated in this Agreement are consummated, each of the Parties shall bear
their own expenses and the expenses of its counsel and other agents in
connection with the transactions contemplated hereby.
Section 12.11    Currency. The currency of this Agreement and all transactions
under this Agreement shall be in United States Dollars.
(Signature Page Follows)

- 12 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first written
above to be effective as of the Effective Time.


COMPANIES:


TOWER INSURANCE COMPANY OF NEW YORK




By    /s/ William Hitselberger            


Title    President & Treasurer            


CASTLEPOINT NATIONAL INSURANCE COMPANY




By    /s/ William Hitselberger            


Title     President & Treasurer            


TOWER NATIONAL INSURANCE COMPANY




By    /s/ William Hitselberger            


Title     President & Treasurer            


HERMITAGE INSURANCE COMPANY


By    /s/ William Hitselberger            


Title     President & Treasurer            




CASTLEPOINT FLORIDA INSURANCE COMPANY


By    /s/ William Hitselberger            


Title     President & Treasurer            






--------------------------------------------------------------------------------






NORTH EAST INSURANCE COMPANY


By    /s/ William Hitselberger            


Title     President & Treasurer            




YORK INSURANCE COMPANY OF MAINE


By    /s/ William Hitselberger            


Title     President & Treasurer            




MASSACHUSETTS HOMELAND INSURANCE COMPANY


By    /s/ William Hitselberger            


Title     President & Treasurer            




PRESERVER INSURANCE COMPANY


By    /s/ William Hitselberger            


Title     President & Treasurer            




CASTLEPOINT INSURANCE COMPANY


By    /s/ William Hitselberger            


Title     President & Treasurer            






REINSURER:


INTEGON NATIONAL INSURANCE COMPANY


By    /s/ Jeffrey Weissmann            
Title    General Counsel & Secretary        


